Citation Nr: 9921178	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for claimed cardiovascular 
disease.

2.  Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The appellant served on active duty from June 1972 to June 1976.  
He served
as a commissioned officer in the United States Public Health 
Service from May 1980 to September 1988.

The veteran brought a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") from a June 5, 1995, decision of the Board of Veterans' 
Appeals (the Board) that denied entitlement to service connection 
for a cardiovascular disability and hypercholesterolemia.  The 
Court vacated the June 5, 1995 Board decision and remanded the 
case to the Board for another decision, taking into consideration 
matters raised in its order.  [redacted].  

In March 1998 the Board remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico to honor the veteran's request for a Board hearing at the 
RO.  A transcript of the March 1999 Board hearing is of record.  
The record also contains a transcript of his testimony before a 
RO hearing officer in September 1998.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In the 1998 remand, the Board stated that the implementation of 
the Court's remand directives should be held in abeyance pending 
the Board hearing.  The RO obtained an examination in November 
1998 that included a review of the record by a cardiologist who 
noted that the physical examination was completed by a 
"Cardiology Midlevel Provider" identified as a physician's 
assistant or "PA" in the examination report.  At the recent 
Board hearing the representative challenged the adequacy of the 
examination in light of the Court remand instructions that 
included an examination was to be performed by a board-certified 
or board-qualified cardiologist.  The representative also asked 
that the Board consider an expanded panel of three cardiologists 
(Transcript (T) at 4, 8, 12).  The representative again 
challenged the adequacy of the 1998 examination in written 
argument to the Board in May 1999 that cited for support a 
recently issued Court decision. 

The Board has reviewed the development undertaken in light of the 
recent decision in Stegall v. West, 11 Vet. App. 268 (1998).  In 
concluding that another remand was required, in Stegall the 
following was noted regarding the Department's failure to comply 
with the terms of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently before 
this Court demonstrate the compelling need to 
hold, as we do, that a remand by this Court or the 
Board confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the 
remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either 
personally or as [] "the head of the 
Department."  38 U.S.C. § 303.  It matters not 
that the agencies of original jurisdiction as well 
as those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to the 
direct mandates of the Board.  It is the Secretary 
who is responsible for the "proper execution and 
administration of all laws administered by the 
Department and for the control, direction, and 
management of the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute both the one 
to whom a veteran may appeal an initial denial as 
a matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, as 
here, the remand orders of the Board or this Court 
are not complied with, the Board itself errs in 
failing to insure compliance.  

While it is true that where an appellant has not 
been harmed by an error in a Board determination, 
the error is not prejudicial (see 38 U.S.C. 
§ 7261(b) ("Court shall take due account of the 
rule of prejudicial error")[)], the Court cannot 
say, based on the record before it, that the 
appellant here has not been harmed.  The Court 
takes this opportunity to remind the Secretary 
that the holdings of this decision are precedent 
to be followed in all cases presently in remand 
status.

In the 1998 remand, the Board in essence desired to have 
substantive development delayed until additional evidence or 
argument submitted at the Board hearing could be reviewed so that 
any additional development could be tailored to insure that the 
Board would have before it a record that would support an 
informed determination.  The RO asked for a record of recent 
medical treatment and obtained an examination based upon the 
Court's remand order that was completed prior to the Board 
hearing.  

However, the Board finds deficiencies in the development after 
the 1998 remand that could arguably be considered prejudicial to 
the claim as it concerns the matter on appeal.  It is clear that 
a board-certified or board-qualified cardiologist did not examine 
the veteran.  The Court was unequivocal in requiring that the 
examination and review of the claims file be conducted by a 
cardiologist who was either board-certified or board-qualified.  
The cardiologist stated that the physical findings reported by 
the other examiner were not confirmed.  Although the examination 
report indicated that veteran had not submitted to a 
reexamination, he testified at the Board hearing that he did not 
receive any request to return and he indicated that if asked, he 
would have done so (T 12).  

The Court remand required the examining cardiologist to opine on 
the nature of any cardiovascular disorders to include whether the 
veteran suffered from atrial or premature ventricular 
contractions, and the extent, etiology and relationship to 
service of such disorder(s).  The examiner was also to opine as 
to whether the veteran suffered currently from 
hypercholesterolemia and any related diseases.  It appears that 
the examiner did not directly address all questions presented by 
the Court remand.  Although the examiner indicated that the 
veteran had elevated cholesterol documented in 1988, the current 
status, whether or not elevated, and whether any disorder related 
to elevated cholesterol existed were not discussed in the 
examiner's summary, although the examiner responded in regard to 
the inquiry regarding cardiac arrhythmias by stating that the 
veteran did not have coronary disease or significant structural 
heart disease on the basis of noninvasive testing.  

The Board must also point out that changes to the regulations 
regarding the rating of cardiovascular disorders were effective 
in January 1998 that should be considered and to the extent that 
substantive changes occurred in any of the applicable regulations 
regarding the diagnosis of cardiovascular disease for VA 
compensation purposes, the provisions most beneficial to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The recently effected changes included the removal of 
38 C.F.R. §§ 4.100 to 4.102.  In § 4.100 there was a discussion 
of the significance of various arrhythmias and the need for 
complete diagnosis of heart disease and what constituted 
acceptable diagnosis in certain instances.  Regarding the 
representative's request for, in essence, an expanded medical 
panel, the Board is inclined to request an examination by one 
cardiologist as the Court considered an examination by one 
cardiologist to be sufficient.  

VA has an obligation to assist the veteran in the development of 
facts pertinent to his claim.  In view of the recent legal 
precedent in Stegall, that is applicable to a remand of the Court 
as well as the Board, and as applied to the facts of this appeal, 
the case is again remanded for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to any 
cardiovascular disability or 
hypercholesterolemia.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain legible 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  Regardless of the 
response from the veteran, the RO should 
obtain copies of any current VA treatment 
records.  

2.  The RO should once again schedule the 
veteran for an examination by a 
cardiologist who should be either board-
certified or board-qualified to determine 
the nature, extent and etiological 
relationship, if any, of any cardiovascular 
disorder found (including whether the 
veteran suffers from premature atrial or 
ventricular contractions) to the veteran's 
military service.  The examiner should also 
opine as to whether the veteran currently 
suffers from hypercholesterolemia and any 
related diseases.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination or review of the claims 
file.  

Any further indicated studies or tests 
deemed necessary should be performed.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall, supra.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should readjudicate 
the issues of entitlement to service 
connection for claimed cardiovascular 
disease and for hypercholesterolemia.

If any benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise warranted.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


